Citation Nr: 1122552	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  07-37 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from May 1958 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Since the award of service connection, the Veteran's anxiety disorder has been manifested by symptoms that have included anxiety, irritability, anger, depression, and sleep impairment, which have resulted in no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, and no higher, have been met for service-connected anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a January 2006 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's underlying claim of service connection.  The Board also finds that the January 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.

In the present case, the Veteran's claim of service connection has been granted.  Once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Notably, no duty to provide additional VCAA notice arises upon receipt of a notice of disagreement.  See 38 C.F.R. § 3.159(b)(3)(i).  Consequently, a remand of the rating issue on appeal for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Poplar Bluff, Missouri.  The Veteran has not identified any private treatment providers.

Additionally, in September 2006, the Veteran was provided a VA psychiatric examination in connection with his claim, the report of which is of record.  That examination report contains sufficient evidence by which to evaluate the Veteran's anxiety disorder in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A VA physician was able to review the evidence in the claims file, interview the Veteran, and conduct a mental status examination.  Subsequently dated VA treatment records and the Veteran's statements reflect that he has experienced similar symptomatology since the examination.  Therefore, a remand for additional VA examination is not necessary.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of the award of service connection for anxiety disorder is November 29, 2005.

Since the award of service connection, the Veteran's anxiety disorder has been evaluated as 10 percent disabling under Diagnostic Code 9400 for "generalized anxiety disorder."  Under that diagnostic code, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic Code 9400) (2010).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The Veteran was treated for a depressive reaction during military service.  He has been awarded service connection for anxiety disorder.  The Veteran asserts that his anxiety disorder has been more disabling than the initially assigned 10 percent rating.  He acknowledges that he may be able to handle the anxiety disorder better than other people, but he nonetheless states that he experiences anxiety, depression, irritability, anger, and problems sleeping.  In December 2007, the Veteran's representative contended that at least a 30 percent rating was warranted.

A review of the evidence of record reveals that the Veteran has received mental health treatment at the Poplar Bluff VAMC.  An entry dated in October 2005 reflects that the Veteran had been followed at the mental health clinic for obsessive-compulsive personality and anxiety disorder.  The Veteran reported that he had been doing very well with his medication.  Examination showed that the Veteran was well dressed.  He was very jovial, happy, and enjoyed life.  The Veteran was married.  He denied having suicidal or homicidal thoughts.  The diagnoses included obsessive-compulsive disorder and anxiety disorder.  He was prescribed a daily dose of 30 milligrams for Citalopram, an anti-depressant.  A GAF (global assessment of functioning) score of 60 was assigned.

In May 2006, the Veteran was seen for routine mental health care.  He reported that he had not problems as long as he was on the medication and that he had been doing very well.  He indicated that the Citalopram kept his anxiety and depression under control.  Examination revealed a very pleasant man with speech that was clear, coherent, and goal directed.  The Veteran denied experiencing suicidal or homicidal thoughts, as well as auditory or visual hallucinations.  The diagnoses were anxiety disorder and obsessive-compulsive personality disorder.  A GAF of 80 was assigned.

In September 2006, the Veteran underwent VA psychiatric examination in connection with the claim.  The examiner reviewed the evidence in the claims file, interviewed the Veteran, and conducted a mental status examination.  It was noted that the Veteran had received treatment through VA for five years.  The Veteran reported that he did not have any symptoms or problems now that he was on medication.  He reported that he slept well and had a temper but that he would get over it.  His concentration was okay and his appetite was good.  On further questioning, the Veteran admitted that he did feel depressed sometimes, but that he denied felling hopeless, helpless, or worthless.  Additionally, he indicated that he did feel anxious sometimes, but did not stay anxious.  It was noted that the Veteran had been married for 42 years and had two children, as well as friends.  For his occupation the Veteran had owned a grocery store and Laundromat until he closed the store in the late 1990s.

Mental status examination did not generally reveal any symptomatology.  The Veteran was neat, clean, pleasant, and polite.  He was cooperative, and maintained good eye contact and posture.  Affect was euthymic to slightly anxious to bright.  Mood was "just okay, fine" and was stable throughout the examination.  Speech was clear, coherent, and goal directed.  There were not suicidal or homicidal thoughts, and there were no auditory or visual hallucinations.  There were no delusions and the Veteran was alert and oriented.  Attention and concentration were good, and memory was grossly intact.  His insight and judgment were also considered to be grossly intact.  

The September 2006 VA examiner provided an Axis I diagnosis of anxiety disorder by history and an Axis II diagnosis of obsessive-compulsive personality disorder by medical records.  A GAF was estimated to be 55-58.  The examiner further commented that, based on the examination, the Veteran was stable and basically appeared to be asymptomatic.  The examiner stated that the Veteran's symptoms would have been mild to moderate and he was still able to function.

Subsequent to the VA examination, the Veteran continued to receive regular mental health treatment at the Polar Bluff VAMC.  In October 2006, the Veteran was seen for anxiety disorder.  Major depressive disorder was also considered to be an Axis I diagnosis.  The Veteran reported that nothing much had changed.  He did report problems sleeping, but they appeared to be related to prostate issues.  Examination showed that he was appropriately dressed, and had good hygiene and grooming.  Speech was clear, coherent, and goal directed.  The Veteran denied experiencing suicidal or homicidal thoughts, or auditory or visual hallucinations.  He did report feeling depressed off and on.  A GAF score of 60 was assigned.

In April 2007, the Veteran was seen for follow-up care for anxiety disorder and major depressive disorder.  He reported that the medication was helping him have less depression.  He indicated that he wakes up often at night.  Examination reflected appropriate dress, and good hygiene and grooming.  Speech was clear, coherent, and goal directed.  The Veteran denied experiencing suicidal or homicidal thoughts, or auditory or visual hallucinations.  The GAF score was 65.  An October 2007 entry indicates that the Veteran was "doing fine" with his anxiety disorder and major depressive disorder.  Examination revealed similar results and a GAF of 60 was assigned.

The evidence of record tends to show that the Veteran's anxiety disorder has been, at times, asymptomatic.  The evidence reflects that his anxiety and depression have been controlled by his prescribed medication.  This type of disability picture appears to be more akin to the rating criteria set forth for a 10 percent rating.  That is, occupational and social impairment due to mild or transient symptoms, or symptoms controlled by continuous medication.

Nevertheless, the evidence also shows that the Veteran, at times, has experienced anxiety, irritability, anger, depression, and some sleep impairment.  Notably, despite the relative lack of symptomatology, VA physicians have assigned GAF scores ranging from 55 to 65, absent one score of 80.  According to DSM-IV, those types of GAF scores are reflective of some mild symptoms (GAF 61-70), or even moderate symptoms (GAF 51-60).  Although the Veteran's symptoms have generally been controlled by medication, the VA physicians have indicated that the anxiety disorder is more severe based on their assigned GAF scores.

Here, there is a question as to which of two ratings apply-a 10 percent rating for mild symptoms controlled by medication or the next higher 30 percent rating that includes symptoms such as depressed mood, anxiety, and sleep impairment.  As noted previously, when this is the case, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Additionally, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Therefore, the Board finds that, when resolving reasonable doubt in favor of the Veteran, his anxiety disorder has been manifested by symptoms that have more closely approximated the criteria for a 30 percent rating.  That is, his symptoms have resulted in no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130 (Diagnostic Code 9400).  This is so since the award of service connection.  See Fenderson, 12 Vet. App. at 126.

Although an initial rating of 30 percent is warranted, an even higher rating of 50, 70, or 100 percent is not warranted at any point since the award of service connection.  The evidence does not show that the Veteran's anxiety disorder has resulted in even more severe symptoms such as those set forth in the criteria for higher ratings.  The Veteran's speech, judgment, insight, and memory have each been intact.  Symptoms such as flattened affect, panic attacks, suicidal ideation, disorientation, and poor personal hygiene have not been evident.  Even more severe symptoms such as delusions, hallucinations, and a persistent danger to self or others have not been shown.  Additionally, the Veteran has been able to maintain social relationships as he is married with children and he has friends.  Although he is not employed, the evidence shows that the Veteran operated a self-owned business until he closed the store.  Without sufficient evidence that the Veteran's anxiety disorder more closely approximates the symptomatology of the higher ratings, no more than the 30 percent rating is warranted.  See 38 C.F.R. § 4.130 (Diagnostic Code 9400).

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's anxiety disorder has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the Veteran is entitled to an initial evaluation in excess of 10 percent for anxiety disorder-30 percent, but no higher.  In reaching this conclusion, the Board has considered and applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As the preponderance of the evidence is against an even higher initial rating, that doctrine is not applicable to whether an even higher rating is warranted.


ORDER

A 30 percent rating, and no higher, is granted for anxiety disorder, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


